DETAILED ACTION

Allowable Subject Matter
Claims 1 and 3-7 allowed.
The following is an examiner’s statement of reasons for allowance: The inclusion of claim feature of “the monitoring unit monitors whether the logic circuit is in  configure state; the processing unit execute a process including the selected information processing item when the logic is no in configure state, the processing unit executes a process different from the selected information processing item when the logic is in configure state; the microcontroller and the logic circuit are included in a gateway device connected to a controller area network with Ethernet” as required in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andy Caldwell can be reached on (571)272-

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182